Citation Nr: 0116691	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran had active service from July 1952 to July 1956, 
and from October 1956 to October 1972.  This matter comes 
before the Board of Veterans' Appeals on appeal from a 
October 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
awarded service connection for low back pain and established 
a rating of 10 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's degenerative disc disease of the lumbar 
spine is currently manifested by mild low back pain, with 
multiple degenerative disc changes and osteoarthritis, but 
there is no functional limitation.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
degenerative disc disease of the lumbar spine.  He maintains 
that he has reduced functional capacity with resulting pain, 
which affects his daily activities.  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In that regard, the 
veteran has been put on notice as to the evidence needed to 
substantiate his claim, and the Board is not aware of any 
pertinent medical evidence that has not yet been associated 
with the claims file.  Moreover, the record contains a 
comprehensive VA examination dated as recent as April 1999.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A brief review of the history of this appeal is as follows.  
In May 1972, the veteran filed a claim for entitlement to 
service connection for low back pain.  In a March 1973 rating 
decision, the veteran was awarded service connection for low 
back pain, and a 10 percent disability rating was assigned 
from November 1972.  That decision was based on evidence that 
included the veteran's service medical records as well as a 
VA examination dated in January 1973, which contains a 
diagnosis of degenerative disc disease of the lumbar spine.  
In June 1999, the veteran submitted a claim for an increased 
rating on the basis that his symptoms are more consistent 
with the requirements of a higher disability evaluation.

Looking at the more recent medical evidence of record, the 
claims file contains private medical records from E. Malcolm 
Field, M.D., reflecting treatment from April 1997 to May 
1997.  An April 1997 record contains an opinion that the 
veteran had restricted lumbar spine motion.  The records also 
showed that the veteran had a MRI of the lumbosacral spine 
that showed post surgical changes consistent with a 
laminectomy at L4-5 on the left.  No definite disc protrusion 
or herniation was seen.  Degenerative disc disease was noted 
at most lumbar levels, with mild, canal stenosis at L3-4 and 
degenerative hypertrophic changes.  Bilateral neural 
foraminal stenosis or encroachment was present at L4-5 and 
L5-S1.  An EMG in May 1997 showed bilateral L5 radiculopathy 
and peroneal motor neuropathy on the left side.  A physical 
examination diagnosed advanced degenerative lumbar disc 
disease with associated spondylosis.  

A statement dated June 1999 was submitted by Timothy Hayes, 
D.O..  The statement indicates that the veteran had 
degenerative disease of his lumbar spine and spinal stenosis 
demonstrated on both MRI and Myelography.  It also indicated 
that the veteran had a lumbar laminectomy and reduced 
functional capacity with chronic pain.

The veteran was afforded a VA examination in September 1999.  
The veteran indicated that while in service, he had 
intermittent back pain that persisted for the past 20 years.  
He stated that in 1977, his low back pain became very severe, 
and following 3 or 4 days in traction he underwent a 
laminectomy of the lumbar spine.  He related that his low 
back pain became better, but worsened again in January 1997.  
It continued to increase, sometimes radiating down to the 
left leg, from the back of the thigh down to the knee and the 
calf.  After a MRI test the veteran was told that he had a 
bulging disc at the level of L4-5, but surgery was not 
recommended.  He was placed on Norflex and his low back pain 
became much better.  

Presently, the veteran complained of mild low back pain, 
which was no longer radiating to the leg.  Once a month the 
veteran indicated that he felt slight pain on the left 
buttock, although it would usually subside on its own.  The 
examiner stated that the veteran did not have any functional 
limitation.  The examiner also indicated that the veteran's 
low back pain was not affecting his job, although it did 
somewhat affect his daily activities at home.  The veteran 
was avoiding vigorous activity.  He was not in acute 
distress.  Lumbar spine range of motion was flexion to 95 
degrees, extension to 15 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 25 degrees, and bilateral 
rotation to 30 degrees.  The lumbar spine had a 10-cm 
vertical laminectomy scar, with no abnormal tenderness.  Back 
muscles were symmetrical and had no spasm or atrophy.  There 
was no postural abnormality or fixed deformity.  X-rays 
showed multiple degenerative disc changes and osteoarthritis.  
The most marked degenerative change was found on L3-4 and L4-
5 level.  The final diagnosis was degenerative disc disease 
of the lumbar spine.

The veteran's degenerative disc disease of the lumbar spine 
is currently rated as 10 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  According to 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned if there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent rating is warranted 
when x-ray evidence shows involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 

Other potentially applicable diagnostic codes are set forth 
as follows.  Diagnostic Code 5292 provides that moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under Diagnostic Code 5293, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome, and a 20 
percent evaluation is assigned for moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Lastly, Diagnostic Code 5295 provides 
that a 20 percent evaluation is warranted when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's degenerative disc disease 
of the lumbar spine is appropriately rated at 10 percent 
under Diagnostic Code 5003, and the preponderance of the 
evidence is against a higher rating at this time.  The 
medical evidence of record consistently indicates that the 
veteran has x-ray findings of degenerative disc disease, 
which, according to Diagnostic Code 5003, is rated on the 
basis of limitation of motion.  Looking at the rating 
criteria for evaluating limitation of motion of the lumbar 
spine, a 10 percent rating is assigned for slight limitation 
of motion, and a 20 percent rating is assigned for moderate 
limitation of motion.  In the present case, the more recent 
medical evidence of record, particularly the September 1999 
VA examination report, indicates that the veteran has no 
functional limitation, and his low back pain is not affecting 
his job.  While the private medical records dated in April 
1997 reflected some restricted motion, the more recent 
evidence does not indicate that the veteran has more than 
slight limited motion.  Additionally, while the June 1999 
statement from Timothy Hayes, D.O. , reflects reduced 
functional capacity, that statement was brief and 
unaccompanied by any reasoning.  Contrarily, the September 
1999 VA examination report, which indicated no functional 
limitation, was based on a history of the veteran, as well as 
current medical findings.  As such, the Board finds that the 
veteran's degenerative disc disease of the lumbar spine is 
appropriately rated as 10 percent disabling, under Diagnostic 
Codes 5003 and 5292.
                                                     
The Board has also considered whether the veteran may be 
entitled to a higher rating based on other related diagnostic 
code provisions.  The recent medical evidence reflects no 
radiating pain to the leg, and there are no findings of 
recurring attacks with intermittent relief.  The veteran only 
complains of mild low back pain with an occasional slight 
pain in the left buttock at times, which eventually subsides 
on its own.  Accordingly, the Board concludes that the 
criteria for a higher evaluation under Diagnostic Code 5293 
(for intervertebral disc syndrome) have not been met.

The evidence only indicates some mild pain and mild 
limitation of motion.  The VA examiner has indicated that the 
veteran has no functional limitation, and is only limited in 
some activities at home.  There is no evidence of muscle 
spasm or loss of lateral spine motion, so as to warrant a 
higher rating under Diagnostic Code 5295, for lumbosacral 
strain.  In short, there is no basis for a rating in excess 
of 10 percent.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
degenerative disc disease of the lumbar spine, including any 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4.  In conclusion, the current medical evidence is 
consistent with no more than a 10 percent rating for 
degenerative disc disease of the lumbar spine.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
but finds that there is not such a state of equipoise between 
the positive and negative evidence to permit a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Finally, while the Board acknowledges the veteran's 
contentions that his disability has affected his daily 
activities, there is no specific contentions from the veteran 
that his disability adversely affects his employment.  
Nevertheless, to the extent that the veteran may be claiming 
that his back disability impacts negatively upon his job, the 
Board points out that the VA Schedule for Rating Disabilities 
is premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  38 C.F.R. § 4.1.  The effects of the 
veteran's degenerative disc disease of the lumbar spine is 
reflected in the currently assigned rating.  Moreover, there 
is no evidence in the record, nor is it specifically 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's degenerative disc 
disease of the lumbar spine.  As such, the Board finds no 
basis to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

